Citation Nr: 1104478	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-38 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction 
(ED).

2.  Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from April 1966 to April 1969, including five months in the 
Republic of Vietnam.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from a June 2008 rating 
decision issued by the above Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board remanded the case for additional development in April 
2010.  The case has now been returned to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The April 2010 Board Remand directives state that the AMC/RO was 
to arrange for a review of the appellant's claims file by a 
urologist because the clinical evidence of record pointed to the 
medications associated with the treatment of his service-
connected psychiatric disability and/or his diabetes mellitus 
disability as a possible source of his claimed erectile 
dysfunction (ED).  The reviewing urologist was supposed to state 
whether or not any portion of appellant's ED could be attributed 
to the medications for service-connected disability.  Upon 
receipt of the VA urologist's report, the AMC/RO was to conduct a 
review to verify that all requested opinions were provided.  If 
not, the AMC/RO was to refer the report to the reviewer for 
corrections or additions.

In this case, the AMC/RO arranged for a review of the claims 
file, but the review was conducted by a physician's assistant and 
not by a urologist, as was directed in both the Remand 
instructions and in the AMC/RO request.  More important, the 
reviewer did not discuss all of the medications used to treat the 
appellant's service-connected disabilities during the course of 
the appeal period; the reviewer only discussed the current 
medications.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held 
that the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim."  On remand, an opinion from a urologist must be 
obtained that discusses the question of whether any medications 
used to treat the appellant's service-connected disabilities has 
aggravated his ED - especially in light of the fact that the 
appellant has reported worsening ED symptoms since he began 
taking medications, particularly mirtazapine, to treat his 
psychiatric disability.

Judicial interpretation, and the current language of 38 C.F.R. 
§ 3.310, requires consideration of whether any service-connected 
disability either causes or aggravates another condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation 
of a non-service-connected condition is proximately due to or the 
result of a service-connected disability, a veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation); 38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) (2010)).  
Readjudication of the appellant's claims should reflect 
consideration of this principle.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  After completing any indicated 
development, the AMC/RO should arrange for 
a comprehensive review of the appellant's 
claims file by a VA urologist to determine 
the nature and etiology of the appellant's 
ED.  

2.  The reviewing urologist should state 
whether or not any portion of the 
appellant's ED is, or has been, 
attributable at any point in time to:

a. his service-connected psychiatric 
disability, or to medication for the 
treatment of that disability, to 
include mirtazapine;
      
b. his service-connected diabetes 
mellitus disability or treatment 
thereof;
      
c. his other non-service-connected 
medical conditions; 
      
      d. to any other medication; or 
      
e. to some other cause or causes, or 
combination thereof.  
      
If the reviewing urologist does find that 
any portion of the appellant's ED is, or 
has been, attributable at any time to the 
treatment of his psychiatric disability or 
to his diabetes disability, the reviewer 
should identify the specific amount or 
proportion of additional ED disability that 
is related to the said service-connected 
disability.

In assessing the relative likelihood as to 
origin and etiology of the ED currently present, 
the reviewer should apply the standard of 
whether it is at least as likely as not (i.e., 
to at least a 50/50 degree of probability) that 
any claimed disorder is causally or 
etiologically related to the Veteran's service-
connected disability or to treatment thereof, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 
50/50 probability), with the rationale for any 
such conclusion set out in the report.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to temporary 
or intermittent flare-ups of symptomatology 
which resolve with return to the baseline level 
of disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

3.  If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the reviewing 
urologist should clearly and specifically 
so specify in the report, and explain why 
this is so.  In this regard, if the 
reviewing urologist concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the reviewer should state 
whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's ED.  See Jones v. Shinseki, 23 
Vet. App. 383 (2010).

4.  Upon receipt of the VA urologist's 
report, the AMC/RO should conduct a review 
to verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the AMC/RO should refer the report 
to the reviewing urologist for corrections 
or additions.

5.  If any additional development is 
necessary to re-adjudicate the issues, 
especially in light of any newly received 
records, that development should be done.

6.  Thereafter, the AMC/RO should re-
adjudicate the appellant's claims for 
service connection for ED and for SMC for 
the loss of use of a creative organ.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, including 38 
C.F.R. § 3.310(b).

7.  If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

